Per Curiam:
This case was here last year: Logan v. Gardner, 136 Pa. 588. It was there held that “ When a person under disability has made a deed which is voidable on account thereof, and, after removal of the disability, the grantee, with the grantor’s knowledge, made expenditures in placing improvements upon the land, it is not necessary, to estop from a disaffirmance of *446the deed, that the grantor should have positively encouraged the improvements.”
Upon the present trial below, the contention of the appellant was that, so far from having encouraged the improvements, she had no knowledge of them. This question of fact was submitted to the jury, (see first assignment,) and they have found it against her. The appellant contends, however, that it was submitted without evidence. We cannot assent to this proposition. We think there was sufficient to go to the jury. Where a person under disabilities has conveyed land, received the price, and then waited for fifteen years without any attempt to disaffirm the deed, and until the property has become valuable by reason of large expenditures upon it by other parties, the question of knowledge may fairly be left to the jury upon a moderate amount of evidence. We think the verdict was sufficiently sustained by the circumstances of the case, as it certainly meets its justice.
Judgment affirmed.